ON MOTION TO MODIFY MANDATE.
Appellant has filed a motion asking that we modify the mandate so as to direct the trial *Page 505 
court to enter a decree quieting her title. Our statement that appellant was entitled to a decree quieting her title, was made in view of the evidence then under consideration. It was not our intention to convey the idea that upon the reversal a decree should be entered for appellant. Since some misunderstanding appears to have arisen in that regard, we now direct the trial court to sustain appellant's motion for a new trial, and thereafter take such proceedings as are not inconsistent with the opinion of this court.